DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettger et al (Pub. No.: US 2017/0331842) in view of Sones et al (Pub. No.: US 2011/0193953)
Regarding claims 1, 14-15, Boettger et al disclose a medical apparatus [see 0088] and disclose medical imaging device 100 can be connected to a central data storage device 117 [see 0088] comprising:
a subject support for receiving a subject [see 0082-0085, fig 1];
a camera configured for imaging the support surface of the subject support [see 0087] by disclosing a 3-D camera determines a three-dimensional model with three-dimensional data of the patient 103 and an ideal isocenter and a table position for the examination are determined [see 0099];
the subject support and the camera being movable relative to one another along a linear path between a first position, an intermediate position and a second position, wherein each of one or more intermediate positions is located between the first position and the second position;

 [see 0099] by disclosing a 3-D camera determines a three-dimensional model with three-dimensional data of the patient 103 and an ideal isocenter and a table position for the examination are determined [see 0099];
a memory storing instructions [see 0059, 0088]
a processor for controlling the medical apparatus [see 0082] wherein execution of the machine executable instructions cause the processor to [see 0059]:
receive an initial image acquired by the camera when the subject support and/or the camera are in the first position relative to one another [see 0099] by disclosing for each positioning procedure a 3-D model of the patient 103 is created from which all the data necessary for modeling can be extracted [see 0140] and an image from a 2D-camera 115 is sufficient to determine the height of the patient 103 precisely enough and to improve the prediction of the table position to be adjusted as a result [see 0121, 0070, 0077);
control at least one of the subject support and the camera to move from the first position to the second position relative to one another [see 0087, 0137-0140, 0101, 0111] by adjusting the organ-specific table position for each automatic positioning to the average value of previous table positions which have been used for these organ characteristics or the selected examination report [see 0111];
receive at least one intermediate image acquired by the camera when the subject support and/or the camera are in the at least one intermediate position relative to one another [see 0140] by disclosing for each positioning procedure a 3-D model of the patient 103 is created from which all the data necessary for modeling can be extracted [see 0140];
measure a displacement between the subject support and the camera along the linear path for the at least one intermediate image as at least one of the subject support and the camera are moved from the first position to the second position [see 0101, 0137-0140] by disclosing the position of the patient 103 relative to the table 101 can be determined, for example, by a camera 115 [see 0136] and an image from a 2D-camera 115 is sufficient to determine the height of the patient 103 precisely enough and to improve the prediction of the table position to be adjusted as a result [see 0121, 0070, 0077];
calculate a height profile of the subject [see 0070, 0077, 0079, 0081, 0086, 0121] by disclosing a camera 115 for the automatic determination of the height or position of the patient 103 as patient data [see 0086], the position and/or height of the patient is automatically determined by a camera [see 0070]; wherein the height profile is at least partially calculated using the displacement between the subject support and the camera wherein the height profile is descriptive of the spatially dependent height of the subject above the support surface [see 0134] by disclosing the position of the patient 103 relative to the table 101 can be determined, for example, by a camera 115 [see 0136].
Boettger et al don’t explicitly mention comparing the initial image and the at least one intermediate image to measure the height profile.
Nonetheless, Sones et al disclose comparing the initial image (raw image) and the at least one intermediate (raw images) image to measure the height profile [see 0018-0019].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al and Sones et al by comparing the initial image and the at least one intermediate image to measure the height profile; due to increased accuracy.

Regarding claim 2, Boettger et al disclose wherein the subject support is configured for moving relative to the camera from the first position to the second position along the linear path [see 0101] by disclosing retracting the patient 103 into the medical imaging device 100 is activated. In step S308, the table 101 is automatically driven to the corrected table position. As soon as the table 101 has reached the corrected table position [see 0101];
positioning said at least one intermediate position [see 0111] by adjusting the organ-specific table position for each automatic positioning to the average value of previous table positions which have been used for these organ characteristics or the selected examination report [see 0111] and a 3-D camera determines a three-dimensional model with three-dimensional data of the patient 103 and an ideal isocenter and a table position for the examination are determined [see 0099].
measuring the displacement along the linear path between the first position and the at least one intermediate position [see 0137, 0141] by disclosing an algorithm can be used to automatically ascertain the table height from the height profile measured by a 3-D camera [see 0137].

Regarding claim 3, 16, Boettger et al disclose wherein the camera is a two-dimensional camera by disclosing an image from a 2D-camera 115 is sufficient to determine the height of the patient 103 precisely enough [see 0121],
Boettger et al don’t disclose wherein the height profile is calculated by detecting pixel displacements between combinations of the initial image and the at least one intermediate image.
Nonetheless, Schmidt et al disclose wherein the height profile is calculated by detecting pixel displacements between combinations of the initial image and the at least one intermediate image [see 0018-0019, 0084].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al and Sones et al by detecting pixel displacements between combinations of the initial image and the at least one intermediate image; due to increased accuracy.

Regarding claim 4, 17, Boettger et al don’t disclose wherein pixel displacements are used to calculate the height profile by:
dividing the initial image and the at least one intermediate image into multiple pixel regions; identifying the displacement of each of the multiple pixel regions; and calculating the height profile by comparing the displacement of each of the multiple pixel regions to the displacement between the subject support and the camera.
Nonetheless, Schmidt et al disclose dividing the initial image and the at least one intermediate image into multiple pixel regions and identifying the displacement of each of the multiple pixel regions and calculating the height profile by comparing the displacement of each of the multiple pixel regions to displacement of the subject support [see abstract, 0018-0019, 0084].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al Sones et al by dividing the initial image and the at least one intermediate image into multiple pixel regions and identifying the displacement of each of the multiple pixel regions and calculating the height profile by comparing the displacement of each of the multiple pixel regions to displacement of the subject support; to accurately acquire the height profile.

Regarding claim 5, 18, Boettger et al don’t disclose wherein detecting pixel displacements between combinations of the initial image and the at least one intermediate image is used to perform any one of the following:
reduce signal to noise by averaging multiple height calculations;
reduce occluded regions using multiple height calculations of different combinations of the initial image and the at least one intermediate image;
identify and reduce regions with no height calculation by comparing multiple height calculations; and combinations thereof;
Nonetheless, Sones et al disclose identify and reduce regions with no height calculation by comparing multiple height calculations [see 0018-0019, 0056, 0067-0068] and a height profile image may be used to find non-uniformities in objects that are supposed to be flat [see 0069].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al and Sones et al by identifying and reducing regions with no height calculation by comparing multiple height calculations; to eliminate artifacts in the height profile image (to eliminate outliers) [see 0068, Sones et al] and a height profile image may be used to find non-uniformities in objects that are supposed to be flat [see 0069, Sones et al].

Regarding claim 6, Boettger et al disclose wherein the camera is a three dimensional camera [see 0099-0100], wherein the initial image is a first range image, wherein each of the at least one intermediate image is an intermediate range image, wherein the height profile is a combination of the initial image and the at least one intermediate image [see 0140] by disclosing for each positioning procedure a 3-D model of the patient 103 is created from which all the data necessary for modeling can be extracted [see 0140]

Regarding claim 7, 19, Boettger et al don’t disclose wherein the initial image and the at least one intermediate image are combined at least partially by averaging.
Nonetheless, Sones et al disclose wherein the initial image and the at least one intermediate image are combined at least partially by averaging [see abstract, 0068, 0084].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al and Sones et al by combining the initial image and the at least one intermediate image; for generating a height value for each image pixel location of the plurality of image pixel locations to form a height profile image of the object to be characterized and means for displaying the height profile image.

Regarding claim 8, Boettger et al don’t disclose wherein the initial image and the at least one intermediate image are combined such that occluded regions from the height profile are removed.
Nonetheless, Sones et al disclose wherein the initial image and the at least one intermediate image are combined such that occluded regions from the height profile are removed [see 0018-0019, 0056, 0067-0068] and a height profile image may be used to find non-uniformities in objects that are supposed to be flat [see 0069].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al and Sones et al by the initial image and the at least one intermediate image are combined such that occluded regions from the height profile are removed; to eliminate artifacts in the height profile image (to eliminate outliers) [see 0068, Sones et al] and a height profile image may be used to find non-uniformities in objects that are supposed to be flat [see 0069, Sones et al].

Regarding claim 9, Boettger et al disclose a medical imaging system for acquiring medical image data from an imaging volume [see 0081, 0121-0122, 0125-0128, 0147-0148],
wherein the subject support is configured for moving the subject support into an imaging position, wherein in the imaging portion at least a portion of the support surface is within the imaging volume [see 0081, fig 1].

Regarding claim 10, 20, Boettger et al disclose fit a subject model to the height profile [see 0126] by disclosing fit functions/parameters [see 0126];
determine a region of interest using the subject model [see 0129, 0141, 0146, 0147-0148];
control the subject support to move the region of interest within the imaging volume [see 0111] by adjusting the organ-specific table position for each automatic positioning to the average value of previous table positions which have been used for these organ characteristics or the selected examination report [see 0111];

Regarding claim 11, Boettger et al disclose wherein execution of the machine executable instructions further causes the processor to perform any one of the following:
use the subject model to perform collision prediction with the medical imaging system
calculate a SAR estimate using the subject model
calculate a subject weight using the subject model [see 0068, 0070, 0077-0078, 0086];
calculate a subject height using the subject model, and combinations thereof.

Regarding claim 12, Boettger et al disclose wherein the medical imaging system is any one of the following:
a magnetic resonance imaging system, a position emission tomography system, a single photon emission tomography system, a computed tomography system, a combined positron emission tomography and magnetic resonance imaging system, a combined positron emission tomography and computed tomography system, a combined computer tomography and radiation therapy system, a combined computed tomography and positron emission tomography system, and a combined magnetic resonance imaging system and radiation therapy system [see 0081].

Regarding claim 13, Boettger et al, Schmidt et al don’t disclose video feed.
Nonetheless, Sones et al disclose an imaging device (e.g., a video camera 110 [see 0038]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boettger et al and Sones et al by using a video feed; because it’s real time.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
Applicant argues 
As an initial matter, when Boettger et al. refers to a patient’s height, it is in context of height, weight and other patient data. In other words, Boettger et al. appears to use height to describe the length of the patient’s body and not the thickness of the patent’s body relative to the top of the table 101. See, e.g., para. [0077] (“In a further advantageous embodiment of the medical imaging device, the patient data comprises a gender, a date of birth, a weight, a position, a height, a body mass index, an ethnicity and/or an age of the patient.”) (emphasis added); para. [0085] (“The ascertainment device 107 is, for example, designed to ascertain the correction data based on patient data of the patient for examination 103 such as a gender, a date of birth, a weight, a position, a height, a body mass index, an ethnicity and/or an age of the patient 103.”) (emphasis added); para. [0086] (“In addition, the medical imaging device 100 comprises a weighing appliance 113 for the automatic determination of the weight of the patient 103 as patient data or a camera 115 for the automatic determination of the height or position of the patient 103 as patient data.”) (emphasis added). Boettger et al. does refer to adjusting the height of the table 101, meaning vertical movement, but again, the height of the patient’s body does not appear to be used in this same context.
Further, even assuming arguendo that height is used by Boettger et al. the same as in claim 1, Boettger et al. still teaches the opposite of claim 1. That is, Boettger et al. teaches using the height of the patient 103, along with other patient data, to predict the next position of the table 101, whereas claim 1 is directed to using the position of the patient support to determine the height of the patient above the top surface of the patient support. This difference is apparent in that the height of the patient is determined before the table 101 is moved to the next position.
The examiner disagrees because Boettger et al [see 0101, 0137-0140] by disclosing the position of the patient 103 relative to the table 101 can be determined, for example, by a camera 115 [see 0136] and an image from a 2D-camera 115 is sufficient to determine the height of the patient 103 precisely enough and to improve the prediction of the table position to be adjusted as a result [see 0121, 0070, 0077].


Applicant argues 
assuming arguendo that the patient data and/or the three-dimensional data is the height of the patient above the table surface, it is clear that this information is known before making adjustments to the table (e.g., moving between first and intermediate positions), and therefore are not calculated using the displacement between the table 101 and the camera 115. See also para. [0136] (“For the automatic adjustment of the longitudinal table position, the accuracy can be increased if the patient data available for modeling is automatically collected by sensors, for example, by automatically measuring weight and height (as in step (5)).”) (emphasis added); para. [0118] (“(5) For automatic positioning, an independent survey of the anatomical patient data which are used for step (3) or (4) can take place.”) (emphasis added).
The examiner disagrees because Boettger et al [see 0101, 0137-0140] by disclosing the position of the patient 103 relative to the table 101 can be determined, for example, by a camera 115 [see 0136] and an image from a 2D-camera 115 is sufficient to determine the height of the patient 103 precisely enough and to improve the prediction of the table position to be adjusted as a result [see 0121, 0070, 0077].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793